DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment to the claims overcame the objections to the drawings made in the previous Office Action.
The amendment to the claims overcame the rejections under 35 U.S.C. 112, made in the previous Office Action.
The amendment to the claims overcame the rejections under 35 U.S.C. 101, made in the previous Office Action.

Response to Amendment
Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive. Applicant's arguments are mainly directed to Hsu fails to teach “displaying, on the user interface, building automation and control logic associated with the building equipment as human-readable text, the human-readable text comprising a written narrative that describes one or more functions performed by the building equipment in accordance with the building automation and control logic”.  Examiner respectfully disagree.  In C38, L40-42 of Hsu, it recites: “In one embodiment, a feature may be included for building natural language commands which may be used immediately or stored an assigned to numbers for later use.”  In addition, Fig. 15 shows a list of commands created with command-building utility 245 of Fig. 14.  For example, the command #4, “At 8:00 pm on Wednesday, set my Universal Remote’s control .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8, 13, 21, 25 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hsu US 7,526,539 (hereinafter Hsu).

Regarding claim 1, Hsu teaches: a method for controlling building equipment in a Building Management System (BMS), the method comprising: 

displaying, on the user interface, building automation and control logic associated with the building equipment as human-readable text, the human-readable text comprising a written narrative that describes one or more functions performed by the building equipment in accordance with the building automation and control logic (Fig.14, Fig.15, C38, L40-67 - - a natural language command is a human-readable text and the natural language command describe a function of the building equipment in accordance with the building automation and control logic); 
providing, on the user interface, interactive text within the human-readable text, the interactive text modifiable by the user (Fig. 14, C38, L43-64 - - the interactive display containing a choice option box; the text in the choice option box is modifiable by the user); 
displaying, on the user interface, live building automation and control data associated with the building equipment (Fig. 13, C37, L30-45 - - current state is live data); 
receiving, via the user interface, an input from the user responsive to an interaction between the user and the interactive text (Fig. 14, C38, L43-64 - - user configure the choice option box); 
modifying, by the BMS, the building automation and control logic in accordance with the input (Fig. 14, C38, L43-64 - - create command); and 
executing, by a controller of the BMS, the building automation and control logic to control the building equipment (Fig. 14, C38, L43-64 - - control based on the command).

Claim 8 is substantially similar to claim 1 and is rejected for the same reasons and rationale as above.

Claim 21 is substantially similar to claim 1 and is rejected for the same reasons and rationale as above.

Regarding claim 6, Hsu teaches all the limitations of the base claims as outlined above. 

Hsu further teaches: the interactive text is selectable by the user and, in response to the user selecting the interactive text, the method further comprises displaying a dialog box and receiving the user input via the dialog box (Fig. 14, C38, L60-64 - - after user selecting one option, a dialog box is provided for finishing a command).

Claim 13 is substantially similar to claim 6 and is rejected for the same reasons and rationale as above.

Claim 25 is substantially similar to claim 6 and is rejected for the same reasons and rationale as above.

Regarding claim 7, Hsu teaches all the limitations of the base claims as outlined above. 

Hsu further teaches: the written narrative comprises both the interactive text and static text, the static text describing the one or more functions performed by the building equipment in accordance with the building automation and control logic (Fig. 14, C38, L43-64 - - a natural language command is a human-readable text and the natural language command describe a function of the building equipment), the method further comprising: 
retrieving the static text from a first memory location (C14, L4-10 - - ROM to hold permanent data); 
retrieving the interactive text from a second memory location (C14, L4-10 - - RAM to hold temporary data, e.g. setting changes); and 
combining the static text and the interactive text into the written narrative (Fig. 14, C38, L43-64 - - the natural language command is combined by static text and interactive text).

Claim 14 is substantially similar to claim 7 and is rejected for the same reasons and rationale as above.

Claim 26 is substantially similar to claim 7 and is rejected for the same reasons and rationale as above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 – 5, 9 – 12, and 22 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu US 7,526,539 (hereinafter Hsu) in view of Sullivan et al. US 2009/0057424 (hereinafter Sullivan).

Regarding claim 2, Hsu teaches all the limitations of the base claims as outlined above. 

But Hsu does not explicitly teach: an occupancy control sequence, and wherein receiving the input from the user comprises receiving an occupancy schedule associated with the building equipment.

However, Sullivan teaches: an occupancy control sequence, and wherein receiving the input from the user comprises receiving an occupancy schedule associated with the building equipment (Fig. 5B, [0086] - - user input schedule)

Hsu and Sullivan are analogous art because they are from the same field of endeavor.  They all relate to user interface of control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Hsu, and incorporating receiving an occupancy schedule, as taught by Sullivan.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide easy to use control system, as suggested by Sullivan ([0003]).

Claim 9 is substantially similar to claim 2 and is rejected for the same reasons and rationale as above.

Regarding claim 3, Hsu teaches all the limitations of the base claims as outlined above. 

But Hsu does not explicitly teach: an air flow control sequence, and wherein receiving the input from the user comprises receiving at least one of a fan status, a damper position, and a pressure setpoint.

However, Sullivan teaches: an air flow control sequence, and wherein receiving the input from the user comprises receiving at least one of a fan status, a damper position, and a pressure setpoint (Fig. 9C, [0127] - - user input fan settings)

Hsu and Sullivan are analogous art because they are from the same field of endeavor.  They all relate to user interface of control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Hsu, and incorporating receiving fan settings, as taught by Sullivan.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide easy to use control system, as suggested by Sullivan ([0003]).

Claim 10 is substantially similar to claim 3 and is rejected for the same reasons and rationale as above.

Claim 22 is substantially similar to claim 3 and is rejected for the same reasons and rationale as above.

Regarding claim 4, Hsu teaches all the limitations of the base claims as outlined above. 

But Hsu does not explicitly teach: a flow control sequence, and wherein receiving the input from the user comprises receiving at least one of a valve position or a temperature setpoint.

However, Sullivan teaches: a flow control sequence, and wherein receiving the input from the user comprises receiving at least one of a valve position or a temperature setpoint (Fig. 9C, [0127] - - user input temperature settings)

Hsu and Sullivan are analogous art because they are from the same field of endeavor.  They all relate to user interface of control system.

Hsu, and incorporating receiving temperature settings, as taught by Sullivan.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide easy to use control system, as suggested by Sullivan ([0003]).

Claim 11 is substantially similar to claim 4 and is rejected for the same reasons and rationale as above.

Claim 23 is substantially similar to claim 4 and is rejected for the same reasons and rationale as above.

Regarding claim 5, Hsu teaches all the limitations of the base claims as outlined above. 

But Hsu does not explicitly teach: providing a trend icon on the user interface, the trend icon selectable by the user in order to view historical data associated with the building equipment.

However, Sullivan teaches: providing a trend icon on the user interface, the trend icon selectable by the user in order to view historical data associated with the building equipment (Fig. 7A, [0103] - - view trend data)

Hsu and Sullivan are analogous art because they are from the same field of endeavor.  They all relate to user interface of control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Hsu, and incorporating viewing historical data, as taught by Sullivan.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide easy to use control system, as suggested by Sullivan ([0003]).

Claim 12 is substantially similar to claim 5 and is rejected for the same reasons and rationale as above.

Claim 24 is substantially similar to claim 5 and is rejected for the same reasons and rationale as above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/YUHUI R PAN/Primary Examiner, Art Unit 2116